Name: Commission Regulation (EEC) No 1954/90 of 9 July 1990 on the issuing of a standing invitation to tender for the resale on the internal market of 23 650 tonnes of sorghum held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 7. 90 Official Journal of the European Communities No L 176/23 COMMISSION REGULATION (EEC) No 1954/90 of 9 July 1990 on the issuing of a standing invitation to tender for the resale on the internal market of 23 650 tonnes of sorghum held by the French intervention agency of 23 650 tonnes of sorghum held by it in accordance with Regulation (EEC) No 1836/82. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 18 July 1990. 2. The final date for the submission of tenders for the last partial invitation to tender shall be 29 August 1990 . 3. Tenders must be lodged with the French interven ­ tion agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 340/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 23 650 tonnes of sorghum held by the French interven ­ tion agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Office national interprofessionnel des cÃ ©reales, 21 , avenue Bosquet, F-75326 Paris Cedex 07 (tÃ ©lex : OFIBLE A 200490F). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the French interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold . HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall issue a standing invitation to tender for the resale on the internal market Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28 . 5 . 1990, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p. 36. (4) OJ No L 202, 9. 7. 1982, p. 23. ft OJ No L 223, 11 . 8 . 1987, p. 5 .